FARM OUT AGREEMENT

 

 

PROJECT NAME: ANTLE LEASE

 

RUSSELL COUNTY, KENTUCKY

 

THIS Farm out Agreement is made and entered into on this 25th day of June 2015,
by and between the undersigned, SUPERNOVA ENERGY, whose address is 7230 Indian
Creek Lane #201 Las Vegas NV 89149, hereinafter referred to as “SUPERNOVA”, and
OMR Drilling and Acquisition LLC, a Kentucky corporation, whose address is 5405
S. Highway 127, Albany, Kentucky, hereinafter referred to as “OMR DRILLING”.

  

WITNESSETH

 

 

WHEREAS, SUPERNOVA owns a certain Oil, Gas and Mineral Lease (the “Lease”) in
and to lands situated in the county noted hereinabove in an area known to the
parties hereto by the project name noted hereinabove; and,

 

WHEREAS, SUPERNOVA desires to farm out drilling locations on said lease.

 

NOW, THEREFORE the parties hereto do hereby agree and stipulate as follows,
to-wit:

 

1.OMR DRILLING agrees to market up to eight new drill locations and maintain a
minimum of 10% Net Revenue Interest for SUPERNOVA in each of the eight new drill
locations. OMR DRILLING further agrees to market one location that has a
partially drilled dry well that could be deepened and will maintain a minimum of
15% Net Revenue Interest for SUPERNOVA in this one well.

 

 

2.OMR DRILLING agrees that in negotiating for the first three new drill
locations an acid treatment for the Slugger #1 well will be included and in
negotiating for the remaining five new drill locations OMR DRILLING will ask for
a minimum additional fee of $1,000 per well.

 

3.This Agreement embodies the entire agreement between the parties hereto, and
supersedes any and all prior negotiations or agreements in regard thereto. No
alteration or extensions of this Agreement shall be binding unless in writing
and signed by the parties hereto.

 

4.The parties hereto acknowledge that they have read the above and foregoing
Agreement thoroughly, that there has been adequate opportunity to consult legal
counsel concerning this Agreement and that they have executed the same freely
and voluntarily on the date hereof.

 

 

IN WITNESS WHEREOF, this Agreement has been agreed to and signed by each of the
parties hereto, as of the day first above written.

 

 

  SUPERNOVA ENERGY       By:     AUTHORIZED REPRESENTATIVE

 

 

OMR Drilling and Acquisition, LLC       By: /s/ Nicholas A. Upchurch    
NICHOLAS A. UPCHURCH
MANAGING MEMBER

 

 



 

 

 



 

 

 

 

 

 

 

